UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1654


AKMMAQSUDUL ALAM,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General; JANET NAPOLITANO,
Secretary,   Department  of   Homeland  Security;   ALEJANDRO
MAYORKAS, Director, USCIS, Department of Homeland Security

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 1, 2013               Decided:   November 7, 2013


Before MOTZ and      WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Akmmaqsudul Alam, Petitioner Pro Se.    Daniel Eric Goldman,
Senior Litigation Counsel, Yamileth G. Davila, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Akmmaqsudul Alam, a native and citizen of Bangladesh,

petitions for review of a decision of the Board of Immigration

Appeals       (“Board”)      dismissing         in    part      his    appeal    from     the

immigration judge’s order and remanding for further proceedings.

The case was remanded for consideration of Alam’s request for

withholding      of     removal      and    withholding          under   the     Convention

Against Torture.         We dismiss the petition without prejudice.

               The Attorney General moves to dismiss the petition for

review for lack of jurisdiction because there is no final order

of removal.       Under 8 U.S.C. § 1252(a)(1) (2012), this court has

jurisdiction only over final orders of removal or deportation.

Under     8     U.S.C.        § 1101(a)(47)(A)              (2012),      an     “order     of

deportation” is “the order of the special inquiry officer, or

other such administrative officer to whom the Attorney General

has   delegated        the    responsibility          for    determining        whether    an

alien is deportable, concluding that the alien is deportable or

ordering       deportation.”             That   order     becomes      final     “upon    the

earlier    of    (i)    a    determination           by   the    Board   of     Immigration

Appeals    affirming         such   order;      or    (ii)      the   expiration     of   the

period in which the alien is permitted to seek review of such

order     by    the     Board       of     Immigration          Appeals.”        8   U.S.C.

§ 1101(a)(47)(B).



                                                2
            Here, the Board remanded to the immigration judge for

consideration of Alam’s request for withholding of removal or

protection       under    the       Convention    Against    Torture.       Unlike    a

remand     for    solely        a    voluntary     departure       determination     or

designation of a country of removal, the remand in this case

potentially affects the underlying removal order.                           If Alam’s

request is granted, he will no longer be subject to removal.

            Because       the       immigration    judge    is   considering      Alam’s

applications for relief that may directly affect whether he is

removed, the Board’s decision to remand is not a final order of

removal.      See Chupina v. Holder, 570 F.3d 99, 103 (2d Cir.

2009).

            Accordingly, we grant the Attorney General’s motion to

dismiss and dismiss the petition for review without prejudice.

We   dispense     with    oral       argument     because    the    facts   and   legal

contentions      are     adequately      presented    in    the     materials     before

this court and argument would not aid the decisional process.



                                                                   PETITION DISMISSED




                                            3